             Case 2:20-cr-00065-VJ1 Document 20 Filed 07/07/20 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO
                                    ______________________

UNITED STATES OF AMERICA,

                 Plaintiff,

        v.                                                                     No. 2:20-cr-65-VJ1

JUAN MANUEL AGUILAR-AVALOS,

                 Defendant.

    MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                   RELEASE PENDING SENTENCING

        THIS MATTER is before the Court on Defendant’s Motion for Release Pending

Sentencing [Doc. 17], filed June 11, 2020.1 Defendant plead guilty to Reentry of a Removed Alien

and is currently detained awaiting sentencing. Defendant requests that the Court release him

pending sentencing pursuant to 18 U.S.C. § 3143(a)(1). As explained in this Opinion, there is a

presumption of detention pending sentencing, and the Court finds that Defendant has failed to

rebut that presumption with clear and convincing evidence showing that he is not a flight risk.

Therefore, Defendant will remain detained pending sentencing.

                                              BACKGROUND

        On January 9, 2020, Defendant entered into a fast track plea agreement and plead guilty to

Reentry of a Removed Alien, in violation of 8 U.S.C. §§ 1326(a) and (b). Doc. 13 (Fast Track Plea

Agreement). That same day, United States Magistrate Judge Wormuth accepted Defendant’s guilty

plea, deferred acceptance of the plea agreement, and ordered Defendant to remain in custody.

Doc. 12 (Guilty Plea Hearing Minutes). Defendant’s Presentence Investigation Report states that


1
  Defendant did not file a reply. Defendant had until July 3, 2020 to do so. See D.N.M.LR-Cr. 47.8 (“A reply must
be served within fourteen (14) days after service of the response.”).

                                                        1
            Case 2:20-cr-00065-VJ1 Document 20 Filed 07/07/20 Page 2 of 5



based “upon a total offense level of 8 and a criminal history category of IV, the guideline

imprisonment range is 10 months to 16 months.” Doc. 14 (Presentence Investigation Report) at 8.

Defendant is currently detained at the Otero County Prison Facility awaiting sentencing.

                                                        LAW

         “If a person is ordered detained by a magistrate judge . . . the person may file, with the

court having original jurisdiction over the offense, a motion for revocation or amendment of the

order.” 18 U.S.C. § 3145(b). The Court’s review of a Magistrate Judge’s detention order is de

novo. See United States v. Cisneros, 328 F.3d 610, 616 n.1 (10th Cir. 2003). A hearing, however,

is not required. United States v. Greene, 158 F. App’x 941, 942 (10th Cir. 2005). Because

Defendant is pending sentencing, 18 U.S.C. § 3143(a)(1) is the controlling statute:

         the judicial officer shall order that a person who has been found guilty of an offense
         and who is awaiting imposition or execution of sentence . . . be detained, unless the
         judicial officer finds by clear and convincing evidence that the person is not likely
         to flee or pose a danger to the safety of any other person or the community if
         released under section 3142(b) or (c).

18 U.S.C. § 3143(a)(1); see Fed. R. Crim. P. 46(c). “There is a presumption of detention pending

sentencing.” United States v. Johnson, 652 F. App’x 619, 621 (10th Cir. 2016). The presumption

applies even if the low-end of the guideline sentence is zero months. Id. “To secure release after a

guilty verdict, a defendant must rebut the presumption of detention with clear and convincing

evidence that he is not a flight risk or a danger to any person or the community.” Id.

                                                   DISCUSSION

         Defendant argues that he is not a danger to any person or the community if he is released

because he “is imprisoned for a non-violent, malum prohibitum2 offense and has no history of

violent behavior.” Doc. 17 (Defendant’s Motion) at 7. The Court agrees that Reentry of a Removed


2
 “An act that is a crime merely because it is prohibited by statute, although the act itself is not necessarily immoral.”
Black’s Law Dictionary (11th ed. 2019).

                                                           2
          Case 2:20-cr-00065-VJ1 Document 20 Filed 07/07/20 Page 3 of 5



Alien is a nonviolent offense. The Court also agrees that Defendant does not have a violent

criminal history. Defendant’s criminal convictions are all for illegally entering the United States,

and the Presentence Investigation Report does not indicate any violent behavior by Defendant.

See Doc. 14 (Presentence Investigation Report) at 5–7. Citing no authority, the United States

argues that Defendant is a danger to the community because he has repeatedly violated United

States immigration laws resulting in “financial and human resource loss to the local area.” Doc. 19

(United States’ Response) at 4. The United States explains that the “cost in legal fees, court and

law enforcement time and attention could better be used in deterring the numerous and often

violent criminal activity that frequently occurs along the U.S./Mexican Border in this and in the

adjacent district’s jurisdiction” and that “[i]n channeling funds and resources in this way, the

defendant and others like him, poses an indirect danger to the local community.” Id. The United

States’ argument is not relevant. The fact that resources were expended to prosecute Defendant for

prior illegal entry convictions has no bearing on whether Defendant is a danger to the community.

Because Reentry of a Removed Alien is not a violent offense and Defendant does not have a violent

criminal history, the Court finds that Defendant is not a danger to any person or the community.

       Defendant argues that he is not a flight risk because if released “he would have no

opportunity to flee.” Doc. 17 (Defendant’s Motion) at 7. Defendant explains that “[h]e is subject

to an immigration detainer based on a prior order of removal, and would be transferred directly to

immigration custody and removed with no opportunity for further hearing.” Id. Defendant’s

argument begs the question as to why he filed this motion considering it seems he is requesting to

be released only so that he can be detained at a United States Immigration and Customs

Enforcement facility. Regardless, the proper analysis concerning whether Defendant is a flight risk

is whether he is a person that is likely to flee if released, and Defendant’s criminal history



                                                 3
          Case 2:20-cr-00065-VJ1 Document 20 Filed 07/07/20 Page 4 of 5



unquestionably demonstrates to the Court that he is a person that is likely to flee:

 Date of Arrest      Charge/Court                     Date Sentence Imposed/Disposition
 04/25/2003     Illegal Entry/United           05/08/2003: 3 years unsupervised probation
 (Age 20)       States District Court, El      05/14/2004: Probation revoked, sentenced to 4
                Paso, TX; Docket No.:          months custody
                3: 03-1426M

 12/22/2003        Illegal Entry/United        01/05/2004: 13 days custody
 (Age 21)          States District Court, El
                   Paso, TX; Docket No.:
                   03: 03-3985MC

 05/18/2005        Illegal Reentry/United      09/27/2005: 133 days custody (time served) and a 1
 (Age 22)          States District Court, El   year term of non-reporting supervised release
                   Paso, TX; Docket No.:       06/28/2006: Supervised release revoked. Sentenced
                   EP-05-CR-1317-KC            to 12 months custody with 6 months custody to run
                                               concurrent and 6 months to run consecutive to the
                                               sentence imposed in Docket No. EP-06-CR-82-KC


 01/03/2006        Illegal Reentry/United      06/28/2006: 21 months custody, 3 years non-
 (Age 23)          States District Court, El   reporting TSR, and $100 SPA
                   Paso, TX; Docket No.:
                   EP-06-CR-82-KC

 05/08/2017        Reentry of a Removed        08/22/2017: 6 months custody
 (Age 34)          Alien/United States
                   District Court, Las
                   Cruces, NM; Docket
                   No.: 2:17CR01457-
                   001TM


Doc. 14 (Presentence Investigation Report) at 5–7. This case marks Defendant’s fourth felony

conviction for illegally reentering the United States. Additionally, he has two prior misdemeanor

convictions for illegally entering the United States. Defendant has not been deterred by the time

he spent incarcerated for his five prior illegal entry and reentry convictions. Defendant’s prior

criminal history clearly demonstrates that he has no respect for the immigration laws of the United

States and if released, he will likely flee in order to remain in the United States. Consequently, the

Court has no confidence that Defendant will appear for sentencing if released. Therefore, the Court

                                                  4
           Case 2:20-cr-00065-VJ1 Document 20 Filed 07/07/20 Page 5 of 5



finds that Defendant is a flight risk.

        Defendant devotes a considerable portion of his motion discussing the coronavirus at the

Otero County Prison Facility. Doc. 17 (Defendant’s Motion) at 1–6. He details the number of

coronavirus cases at the facility, the measures the facility has taken in response to the coronavirus,

and what other Courts have done in response to the coronavirus. Defendant also claims, without

providing any supporting evidence, that he is at an increased risk from the coronavirus:

“[Defendant] himself suffers from and takes medication for hypertension, putting him at increased

risk from COVID-19.” Id. at 6. As noted above, 18 U.S.C. § 3143(a)(1) is the controlling statute,

and it requires the Court to evaluate whether Defendant is “likely to flee or pose a danger to the

safety of any other person or the community if released.” Despite Defendant also recognizing that

18 U.S.C. § 3143(a)(1) is the controlling statue, he does not make any argument concerning how

his alleged increased risk from the coronavirus makes him less likely to flee if released.

                                          CONCLUSION

        There is a presumption of detention pending sentencing. For the reasons stated in this

Opinion, the Court finds pursuant to 18 U.S.C. § 3143(a)(1) that Defendant has failed to rebut that

presumption with clear and convincing evidence showing that he is not a flight risk. Accordingly,

Defendant’s Motion for Release Pending Sentencing [Doc. 17] is DENIED. Defendant shall

remain detained pending his sentencing hearing.

        IT IS SO ORDERED.




                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  5
